Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a plurality of fiducial markers … associated with a fiducial dataset storing a position of the fiducial marker”. The particular fiducial marker for which a position is stored cannot be determined. For examination the claim will mean “a plurality of fiducial markers …, each fiducial marker of the plurality being associated with a respective dataset storing a position of the fiducial marker”.
Claim 16 recites “a plurality of fiducial markers … associated with a fiducial dataset storing a position of the fiducial marker”. The particular fiducial marker for which a position is stored cannot be determined. For examination the claim will mean “a plurality of fiducial markers …, each fiducial marker of the plurality being associated with a respective
Claim 17 recites “the UAV navigation method of Claim 13”, however, claim 13 is directed to a system. Thus the particular method cannot be determined. Based on appearance, and for examination, claim 17 is intended to depend from method claim 16.
Claim 19 recites “the UAV navigation method of Claim 13”, however, claim 13 is directed to a system. Thus the particular method cannot be determined. Based on appearance, and for examination, claim 17 is intended to depend from method claim 16.
Claims 2-15, 17-20, are rejected at least for failing to resolve the deficiencies of their rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7, 11-12, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0039542 A1) in view of Stoman (US 2018/0053139 A1) and Brockers et al. (US 2020/0130864 A1).
As to claims 1, 16, as best can be understood, Wang teaches a UAV charging pad (e.g., A first UAV landing area configured to: 1. support a UAV of a first type  – [5]) positioned at a storage facility (A multi-zone battery station comprising a plurality of landing areas configured to support a UAV – abstract); 	a plurality of fiducial markers positioned at the storage facility (e.g. a battery station having landing markers in various landing areas of the battery station – [156]); and	a UAV (e.g. a UAV of a first type – [5]; e.g. a UAV of a second type different from the first type – [5]) having the well-known components of : a power source, a propulsion unit operably coupled with the power source, and a navigation system coupled to the propulsion unit (A battery may be coupled to a UAV to provide power to one or more propulsion units, flight controller, sensor, inertial measurement unit, communication unit, and/or any other component of the UAV – [75]; The flight controller may control operation of one or more propulsion units  of the UAV.  – [72]),	and teaches the navigation system including 			a camera (The first UAV or the second UAV may comprise a sensor configured to capture an image of the visible marker – [18]; NOTE: vision sensors, e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras – [75]), 			a fiducial navigation sub-system (A UAV may be able to navigate to specific landing zones with the aid of the visual sensing – [165]; e.g. The UAV may be able to detect and identify its assigned marker while the [162]), 			a non-fiducial navigation sub-system (A UAV may be able to navigate to specific landing zones based on the GPS data without the aid of the visual sensing – [165]), and 		logic that when executed causes the UAV to perform operations including:			imaging a first fiducial marker of the plurality with the camera, and navigating into alignment with and landing on the UAV charging pad (The battery station may send information about a visual symbol to the UAV – [160]; The UAV may be able to detect and identify its assigned marker while the UAV is in flight above, or near, the battery station to adjust its flight path to land at the corresponding landing area. – [162]).	Worth mentioning, Wang implies to one of ordinary skill in the art that fiducial markers be associated with stored mappings of respective positions of a plurality of markers as claimed because such knowledge would necessarily be needed in order to coordinate respective multi-UAV multi-zone landing as disclosed (e.g. [167]-[171]).	 However, Wang may not explicitly teach “each fiducial marker of the plurality being associated with a fiducial dataset storing a position of the fiducial marker, each fiducial dataset being stored in a fiducial map” and the navigation system “transitioning from a non-fiducial navigation mode in which the UAV navigates without aid of the fiducial navigation sub-system, to a fiducial navigation mode in which the UAV navigates at least partially based upon the fiducial navigation sub-system”, “accessing, from the fiducial map, the fiducial dataset”, and “navigating, based upon the fiducial dataset storing the The ADLP (aerial drone landing pad) registry record 312 includes or is a data structure storing at least some of the following: a unique ID corresponding to the ADLP 600 under consideration; a set of current/most-recent geospatial coordinates (e.g., GPS coordinates) for the ADLP 600; possibly current/most-recent elevation or altitude data for the ADLP 600; ADLP name, type, configuration, and/or capabilities data; adjunctive ADLP location data and/or a link thereto, which can aid ADLP localization; ADLP owner data; ADLP authorized user(s) data and corresponding usage type data; current/most-recent ADLP status data; current/most-recent ADLP environmental conditions data. – [68]; the adjunctive ADLP location data or the link thereto can include a set of images corresponding to structures and/or objects in the physical environment at which the ADLP resides, including images captured at particular reference geospatial coordinates, altitudes/elevations, and compass readings. This set of images can include one or more images of a site or building at which the ADLP 600 resides, or portions of such a site or building. Moreover, this set of images can include a number of images that had been previously captured by one or more aerial drones during prior operations directed to the ADLP 600 under consideration, such that during a current aerial drone operation, an image captured by an aerial drone at a set of reference geospatial coordinates, a reference altitude/elevation, and a reference compass reading that provides a [72]; The landing surface of the particular ADLP can present a machine readable code thereon (e.g., a quick response (QR) and/or other type of code, which can be carried by an ADLP landing mat or presented on an upwardly/outwardly oriented electronic display device corresponding to the ADLP) that encodes or includes the unique identifier corresponding to the particular ADLP, wherein the machine readable code is capturable by a camera carried by an aerial drone when the aerial drone is in proximity of the particular ADLP – [6]; the ADLP's QR code indicate or incorporate therein the ADLP's current or most-recent geolocation data. – [139]); accessing, from the fiducial map, the fiducial dataset storing the position of the first fiducial marker, and navigating based upon the fiducial dataset storing the position of the first fiducial marker (1320, 1322, F.10B; 1402, 1404, 1406, 1408, 1410, F.11A).	It would have been obvious to incorporate the teachings of Stoman into the system of Wang to associate each fiducial marker of the plurality with a fiducial dataset storing a position of the fiducial marker, each fiducial dataset being stored in a fiducial map, and to perform operations including accessing, from the fiducial map, the fiducial dataset storing the position of the first fiducial marker, and navigating based upon the fiducial dataset storing the position of the first fiducial marker such that an intended UAV charging pad be identified for landing as described. The motivation being to better 
As to claim 2, as best can be understood, the combination teaches the UAV navigation system of claim 1.	Further, Brockers teaches wherein the plurality of fiducial markers includes the first fiducial marker positioned adjacent to a first side of the UAV charging pad, and a second fiducial marker positioned adjacent to a second side of the UAV charging pad, to enable imaging of at least one of the first or second fiducial markers by the camera immediately prior to landing (Brockers: 1620, F.16; An improved bundle, with tags distributed symmetrically about the target landing location (i.e., bundle 1620), shows better detection performance. – [142] also note: using a bundle of several tags for improved landing pad pose measurement accuracy. – [54]).	It would have been obvious to incorporate the improved tag bundles of Brockers into the 
As to claim 3, as best can be understood, the combination teaches the UAV navigation system of claim 2, further comprising a third fiducial marker positioned adjacent to the first fiducial marker and radially outward from the UAV charging pad, and a fourth fiducial marker positioned adjacent to the second fiducial marker and radially outward from the UAV charging pad, wherein the first and second fiducial markers are smaller than the third and fourth fiducial markers to enable imaging of at least one of the first or second fiducial markers from an altitude at which the third and fourth fiducial markers are outside a field of view of the camera (Brockers: 1620, F.16; An improved bundle, with tags distributed symmetrically about the target landing location (i.e., bundle 1620), shows better detection performance. – [142] also note: using a bundle of several tags for improved landing pad pose measurement accuracy. – [54]).
As to claim 4, as best can be understood, the combination teaches the UAV navigation system of claim 2, further comprising a fifth fiducial marker positioned adjacent to a third side of the UAV charging pad and a sixth fiducial marker positioned adjacent to a fourth side of the UAV charging pad, to enable imaging of at least one of the first, second, fifth or sixth fiducial markers by the camera immediately prior to landing (Brockers: 1620, F.16; An improved bundle, with tags distributed symmetrically about the target landing location (i.e., bundle 1620), shows better detection performance. – [142] also note: using a bundle of several tags for improved landing pad pose measurement accuracy. – [54]).
As to claim 7, as best can be understood, the combination teaches the UAV navigation system of claim 2, wherein the first fiducial marker is adjacently surrounded by a contrasting region having an overall border gray value that is no darker than a fiducial gray value of the first fiducial marker (Brockers: An improved bundle, with tags distributed symmetrically about the target landing location (i.e., bundle 1620), shows better detection performance. – [142] also note: using a bundle of several tags for improved landing pad pose measurement accuracy. – [54]).
As to claim 11, as best can be understood, the combination teaches the UAV navigation system of claim 2, the UAV including further logic that when executed causes the UAV to perform additional operations comprising: executing a test flight plan that includes taking off from the UAV charging pad, determining a navigation solution based upon the fiducial navigation sub-system while the UAV hovers over the UAV charging pad, and landing on the UAV charging pad (Brockers: 206, 208, 210, 200, F.2).
As to claim 12, as best can be understood, the combination teaches the UAV navigation system of claim 3, wherein the first, second, third, and fourth fiducial markers are each associated with a common heading, to assist the UAV to navigate into alignment with and land on the UAV charging pad (Brockers: 1620, F.16; An improved bundle, with tags distributed symmetrically about the target landing location (i.e., bundle 1620), shows better detection performance. – [142] also note: using a bundle of several tags for improved landing pad pose measurement accuracy. – [54]).
As to claim 14, as best can be understood, the combination teaches the UAV navigation system of claim 1, wherein the plurality of fiducial markers includes the first fiducial marker, a second fiducial marker, a third fiducial marker, and a fourth fiducial marker, all positioned adjacent to and on different sides of the UAV charging pad, wherein imaging the fiducial marker includes imaging the first fiducial marker, the second fiducial marker, the third fiducial marker, and the fourth fiducial marker, and	wherein navigating includes determining a navigation solution of the UAV based upon a position of the first fiducial marker, a position of the second fiducial marker, a position of the third fiducial marker, and a position of the fourth fiducial marker (Brockers: 1620, F.16; An improved bundle,  – [142] also note: using a bundle of several tags for improved landing pad pose measurement accuracy. – [54]).

Allowable Subject Matter
Claim 5-6, 8-10, 13, 15, 17-20 are object to for depending from a rejected base claim.
As best can be understood, claims 5-6, 8-10, 13, 15, 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        




	
/JONATHAN M DAGER/Primary Examiner, Art Unit 3663